Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 to 6, 8, 10, 11, 13 to 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benco, et al. (U.S. Pre-Grant Publication 2009/0036186 A1).
As to Claims 1 and 10: Benco teaches a system (and the corresponding method) for facilitating a scavenger hunt (para [0020)), the system comprising: an interface for receiving a list of a plurality of attractions (para [0018], [0019], {0023}); and a processor executing instructions stored on memory and configured to: communicate the list of the plurality of attractions to at least one device associated with a participant over a network (para [0018], [0019], [0023], [(0033}), receive imagery from the at least one participant over the network, and execute, to determine whether the received imagery includes at least one of the plurality of attractions (para (0016), [0025], [0034}), at teast one of: a computer vision procedure to analyze content of the received imagery (para [0025], [0038)), and a location procedure to detect where the imagery was gathered (para [0036], [0037], [0039}).
Benco teaches provide feedback to at least one participant regarding whether the received imagery includes at least one of the plurality of attractions (para [0019], [0029], [0040)).  The limitations of cancelled claims 9 and 18 have been put into independent form, so the overall scope of the claims has not changed.  
As to Claims 2 and 11: Benco teaches receive location data regarding the imagery for analysis by the location procedure to at least assist in determining whether the received imagery includes at least one of the plurality of attractions (para [0036], [0037], [0039)).
As to Claims 4 and 13: Benco teaches the plurality of attractions include at feast one of a point of interest, a person, a monument, a landmark (para [0003], [0019}), a location, and a building (para [0003], [0019]).
As to Claims 5 and 14: Benco teaches receive a required time period, and the processor is further configured to determine whether ‘the imagery was gathered during the required time period (para [0035)}).
As to Claims 6 and 15: Benco teaches the received imagery includes at least one of a photograph file, a live photograph file, and a video file (para [0016], [0025]).
As to Claims 8 and 17: Benco teaches issue a credit to the at least one participant upon determining the received imagery includes the plurality of attractions (para [0019], [0029], [0040}).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benco in view of ByteLight (U.S. Pre-Grant Publication 2014/0280316 A1).
As to Claims 3 and 12: Benco fails to disclose execute a neural network to determine content of the received imagery. ByteLight, however, teaches execute a neural network to determine content of the received imagery (para [0290], [0303], [0352]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Benco to include execute a neural network to determine content of the received imagery as taught by ByteLight for the advantage of providing quality image analysis for scavenger hunts.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benco in view of Jing (U.S. Patent 8,131,118 B1).
As to Claims 7 and 16: Benco fails to disclose execute an optical character recognition tool to identify text within the imagery and recognize meaning of the identified text. Jing, however, teaches execute an optical character recognition tool to identify text within the imagery and recognize meaning of the identified text (col 12, In 34-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Benco to include Jing's OCR functionality to identify text within the imagery and recognize meaning of the identified text for the advantage of providing accurate analysis and contextual scavenger hunt feedback.

Response to Arguments
Applicant's arguments filed 09-14-2022 have been fully considered but they are not persuasive.  Benco teaches a system (and the corresponding method) for facilitating a scavenger hunt (para [0020)), the system comprising: an interface for receiving a list of a plurality of attractions (para [0018], [0019], {0023}); and a processor executing instructions stored on memory and configured to: communicate the list of the plurality of attractions to at least one device associated with a participant over a network (para [0018], [0019], [0023], [(0033}), receive imagery from the at least one participant over the network, and execute, to determine whether the received imagery includes at least one of the plurality of attractions (para (0016), [0025], [0034}), at teast one of: a computer vision procedure to analyze content of the received imagery (para [0025], [0038)), and a location procedure to detect where the imagery was gathered (para [0036], [0037], [0039}).  
Benco teaches provide feedback to at least one participant regarding whether the received imagery includes at least one of the plurality of attractions (para [0019], [0029], [0040)).  Para. 19: “For example, assume one of the designated objects the players are supposed to find is a particular landmark at a specific location. A player may deduce from the provided clues the identity of the landmark. However, rather than going to the specific location of the actual landmark and capturing an image of the same to submit to the game server, an unscrupulous player may attempt to cheat by downloading an image of the landmark to their UE, e.g., from the Internet, and submitting the downloaded image (i.e., the fraudulent image) to the game server in lieu of an image the player actually captures themselves at the landmark's specific location. However, using the UE position or location information available to the game server, the game server optionally verifies the position or location of the UE at or about the time the image is captured and/or submitted. Therefore, if the image is captured and/or submitted when the UE is not at or within a threshold proximity to the specific location of the landmark, then the game server optionally refuses to accept the image or otherwise does not credit the player with having successfully found the landmark. Accordingly, in order to obtain credit for having found the landmark, the player is obligated to go to the specific location of the actual landmark where the player can themselves capture an image of the actual landmark and submit the same to the game server.”   Para. 29: “Similarly, in another optional embodiment, the clues provided to the UE 40 may relate to a designated target object that the player 20 is suppose to find. The player 20 accordingly travels or otherwise moves to a particular location in which they think they will find the designated object the clues are hinting at or otherwise identifying. When the player 20 finds the proposed target object at the location where it was sought, they suitably employ the UE 40 to generate an answer or response (e.g., including capturing an image of the proposed target object with the camera 42) and submit the answer or response to the game server 10 via the IMS 30. Suitably, in addition to verifying that the answer or response is correct or accurate (e.g., in the manner described above), the game server 10 also verifies that the answer or response was generated at or submitted from the actual location where the designated target object was to be found. For example, at the time the answer or response is submitted, the game server 10 optionally determines or otherwise obtains the current location of the UE 40. Alternately, the game server 10 references UE position or location information supplied with the answer or response to determine the position or location of the UE 40 at the time the answer or response was generated. In either case, if it is determined by the game server 10 that an otherwise correct answer or response was generated or was submitted when the UE 40 was at or within a threshold proximity of the actual location of a designated object which the player 20 was suppose to find, then the player 20 is given credit for finding the designated object in question; otherwise, if it is determined by the game server 10 that an answer or response (even if it is otherwise correct) was generated or was submitted when the UE 40 was not at or was outside the threshold proximity of the actual location of the designated object which the player 20 was suppose to find, then the player 20 is not given credit for finding the designated object in question.”  
Benco offers suggestions in the form of clues and hints to the players of the scavenger game.  Paras. 33 and 34: “Once the player 20 has registered for the game, the game server 10 suitably sends the clues to the UE 40 via the IMS 30. Again, the clues may optionally be sent as any of a variety of media types, e.g., including SMS message, IM, e-mail, voice message, still image or video, etc. Suitably, one or more clues are sent for each designated target location or object the player 20 is to reach and/or find. Optionally, the clues for all the targets are sent up-front so that the player 20 may choose the order in which to find and/or reach them. Alternately, the clues for each target are sent successively after each target is correctly reached or found by the player 20 such that the player is obligated to follow a set order.  ¶ As described above, the player 20 deciphers the clues and uses the UE 40 to submit their "Answers" to the game server 10 via the IMS 30. Again, the "Answers" can optionally be submitted in any one or more of a variety of media formats, e.g., including SMS message, IM, e-mail, voice message, still or video image, etc. The game server 10 in turn validates and/or otherwise determines the accuracy or correctness of the submitted answers, e.g., as described above. Optionally, e.g., the player 20 may have to be at a particular location to be able to submit a correct or otherwise valid answer. The image recognition function 12 may also optionally be used to verify that an image submitted with the answer does in fact show or depict the corresponding target object hinted at or identified by the previously supplied clues.”  See also Paras. 15, 19, 23, 28, and 29.  
The examiner has reviewed the specification and believes there are several possibilities for allowable subject matter, such as the face detection module 210, face recognition module 212, and face clustering module (Paras. 65 to 68); the object detection module 216 and object identification module 218 (Paras. 69 & 70); or the scene detection module 220 and scene identification module 222 (Paras. 71 & 62).  The examiner fully expects the next office action to be an allowance.  The examiner respectfully disagrees with the applicants as to the claims’ present condition for allowability.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715